Case 2:20-cv-00966-NR Document 307 Filed 08/03/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR ) Civil Action
PRESIDENT, INC.; et al., )
)
Plaintiffs )
)
V. ) No.: 2-20-CV-966-NR
)
KATHY BOOCKVAR; et al., )
)
Defendants )
) Judge J. Nicholas Ranjan

JOINDER

Defendant, Erie County Board of Elections (“Erie County”), files the instant JOINDER to

the Secretary of the Commonwealth’s Motion to Dismiss Amended Complaint (Dkt. No. 263).

Date: August 3, 2020
Respectfully submitted,

TALARICO & ASSOCIATES

Kem Dk

Thomas S. Talarico, Esquire
Attorney for Defendant,

Erie County Board of Elections
230 West Sixth Street, Suite 202
Erie, Pennsylvania 16507

(814) 459-4472

Supreme Court ID 36256
Case 2:20-cv-00966-NR Document 307 Filed 08/03/20 Page 2 of 2

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and correct copy of the foregoing Joinder was

filed and served on August 3, 2020 via the Court’s CM/ECF system.

Dated: August 3, 2020 [Soom ws buds

( 7 Thomas S/Talarico
